Title: From James Madison to James Monroe, 28 November 1818
From: Madison, James
To: Monroe, James


Dear Sir
Mont Pellier Novr. 28. 1818
Your favor of the 23d. having passed on to Milton whence it came back to Orange Court House I did not receive it till yesterday.
I am glad to find that our proportion of Shipping in the direct trade with G. B. is encreasing. It must continue to do so under an established reciprocity—with regard to the trade of the B. Colonies, whether that be founded on the admission or exclusion of the Ships of both Countries.
I thank you for the printed Copy of the documents relating to our long controversy with Spain. It forms a valuable continuation of the State papers already published.
It is pleasing to see proofs of the growing respect for us among the great powers of Europe: which must be cherished and enhanced by the current developements of a just and elevated policy on the part of the United States. Is it not worth while to found on this respect an experiment to draw Russia and France who particularly profess it, into our liberal and provident views in favor of S. America? The great work of its emancipation would then be compleated per Saltum; for Great Britain could not hold back if so disposed, and Spain would have no choice but acquiescence.
The inference of Mr Rush from the circumstances of his last interview with Lord Castleg. in the moment of his departure for Aix La Chapelle, is as judicious as it is favorable to our hopes of terminating the Thorny question of impressment. The British Cabinet gave up its sine qua non, in order to get rid of a war with us at a crisis rendering it embarassing to its affairs internal and external. It may be equally ready to obviate by another sacrifice the danger of one which might be not less embarassing in both respects. Impressment and peace, it must now be evident, are irreconcileable. It will be happy if the apparent disposition to yeild in this case be carried into effect; and it may be hoped the same flexibility may be extended to the case of blockades, which in the event of a maritime war in Europe would have a like tendency with impressments. The remaining danger to a permanent harmony would then lie in the possession of Canada; which as Great B ought to know, whenever rich enought to be profitable, will be strong enought to be independant. Were it other wise, Canada can be of no value to her, when at war with us; and when at peace, will be of equal value, whether a British Colony or an American State. Whether the one or the other the comsumption of British Manufactures & export of useful materials will be much the same. The latter would be guarded even agst a tax on them by an Article in our Constitun. But notwithstanding the persuasive nature of these considerations there is little probability of their overcoming the national pride which is flattered by extended dominion; and still less perhaps ministerial policy always averse to narrow the field of patronage. As far as such a transfer would effect the relative power of the two Nations, the most unfriendly jealousy could find no objection to the measure; for it would evidently take more weakness from G. B. than it would add Strenght to the U. S. In truth the only reasons we can have to desire Canada, ought to weigh as much with G. B. as with us. In her hands it must ever be a source of collision which she ought to be equally anxious to remove: and a Snare to the poor Indians towards whom her humanity ought to be equally excited. Interested individuals have dwelt much on its importance to G. B. as a channel for eroding & crippling our commercial laws. But it may well be expected that other views of her true interest will prevail in her Councils, if she permits experience to enlighten them.
I return the private letter you enclosed from Mr. Rush. Health & success
J. Madison.
